DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-7 and 29-30 in the reply filed on March 31, 2022 is acknowledged.  Claims 8-13, and 17-23 are withdrawn because they are drawn to non-elected invention. Claims 1-7 and 29-30 are under examination in this Office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 26, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims are directed to: 
	The claims are rejected because they lack active method steps that result in generating a product comprising recombinant influenza hemagglutinin protein. The claims recite only mental and computational method steps and are therefore a judicial exception. The recitation of: calculating, identifying, generating a sequence, performing molecular modeling and determining consensus amino acid sequence can be all done either in someone’s mind (without performing experimental work using nucleic acid products in a laboratory) or it can be done on the computer. The claims fail to recite a single method step that actively changes structures of nucleic or amino acids of influenza virus. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they fail to recite active method steps that result in optimization of nucleotide sequence encoding influenza structural protein as recite in the present claim preamble.   
Carter et al. (Journal of Virology, 2016, p. 4720-4734) disclose computational optimization of influenza virus nucleotide sequence comprising providing nucleic acid sequence of influenza virus and computationally translating influenza nucleic acid sequences into amino acids, identifying second nucleotide sequence that encodes an influenza structural protein that shares a high degree of sequence identity with the engineered influenza structural protein and changing the codons in the first nucleotide to match the codons in the second nucleotide (see Materials and Methods of Carter et al.).
Giles et al. (Vaccine, 2011, p. 3042-3054) teaches computationally optimizing broadly reactive antigen (COBRA) of influenza virus by reverse translating influenza virus amino acid sequences and optimizing the amino acids for expression in mammalian cells and generation of broadly reactive antibodies in mice due to immunization with COBRA HA H5N1 antigen (see Materials and Methods and Results). Giles et al. discloses active method steps, such as in vitro expression of the HA antigen upon expression in human embryonic kidney cells, vaccine preparation and mouse immunization and challenge, that are not recited in the present claims. The present claims only recite mental and computational method steps. 
Ross et al. (US Patent Application Publication US 2015/0017196) discloses a method of computationally optimizing broadly reactive antigen (COBRA) of influenza virus by reverse translating influenza virus amino acid sequences and optimizing the amino acids for expression in mammalian cells and generation of broadly reactive antibodies in mice due to immunization with COBRA HA H5N1 antigen (see Example 1-3). 
Regarding present claims 2-7, drawn to aligning the sequences and calculating pairwise similarity is done using computer software. Claims 29-30 do not any method steps that are performed in a lab as opposed to on the computer. 
Thus, the claims are rejected as being drawn to judicial exception. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,927,151. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims are drawn to methods for computational optimization of influenza virus protein. 
The present claims are drawn to A method for generating a recombinant influenza hemagglutinin (HA) polypeptide comprising consensus amino acids, wherein the method comprises: a. selecting more than one influenza HA polypeptide sequence and aligning the sequences; b. calculating pairwise similarity/dissimilarity matrices; c. identifying and creating clusters of similar sequences from the pairwise similarity/dissimilarity matrices; d. within each cluster, determining whether there is a consensus amino acid for each
position in the sequence alignment using a pairwise alignment method, wherein if the frequency of the amino acid at a given position is 50% or greater, that amino acid is designated a consensus amino acid, and if the frequency of the amino acid at a given position is less than 50%, that amino acid is designated as a variable amino acid; e. generating a first sequence comprising consensus amino acids and variable amino acids for each cluster; within the first sequence generated in step (e) or the second sequence generated in step (f) determining a consensus amino acid for each variable amino acid position, by: i. generating a set of test sequences based on the first or second sequence, wherein test amino acids are placed at the variable amino acid positions; ii. performing molecular modeling for each of the test sequences; iii. determining a consensus amino acid for each variable amino acid position by selecting amino acid(s) that result in a polypeptide having a negative total energy value; and g. generating the recombinant influenza HA polypeptide comprising the consensus amino acids.
The clams of the U.S. Patent No. 10,927,151 are A method of synthesizing an optimized nucleotide sequence encoding an engineered influenza structural protein, the method comprising: a) providing an amino acid sequence of the engineered influenza structural protein; b) reverse-translating the amino acid sequence to generate a first nucleotide sequence that is a non-optimized parental nucleotide sequence; c) identifying a second nucleotide sequence that encodes an influenza structural protein that shares a high degree of sequence identity with the engineered influenza structural protein, which first and second nucleotide sequences comprise one or more positions where codons are different from one another; d) changing codons in the first nucleotide sequence to match codons from the second nucleotide sequence at every position where the codons in the first and second nucleotide sequences code for the same amino acid when the first and second nucleotide sequences are compared with one another; e) changing codons in the first nucleotide sequence to match codons having a highest frequency for a given amino acid according to structural protein-specific influenza codon usage preferences set forth in Tables 1-10 at every position where the codons in the first and second nucleotide sequences code for a different amino acid when the first and second nucleotide sequences are compared with one another to generate the optimized nucleotide sequence, wherein translation of the optimized nucleotide sequence and expression of the encoded engineered influenza structural protein are improved for one or more expression systems relative to the non-optimized parental nucleotide sequence; f) synthesizing a polynucleotide comprising the optimized nucleotide sequence encoding an engineered influenza structural protein; and g) inserting the synthesized polynucleotide comprising the optimized nucleotide sequence encoding an engineered influenza structural protein into an expression system.
Both the present claims and the claims of the U.S. Patent No. 10,927,151 comprise overlapping method steps which result is optimization of influenza virus hemagglutinin protein. 

Pertinent references 
Giles et al. (Vaccine, 2011, p. 3042-3054) discloses computationally optimizing broadly reactive antigen (COBRA) of H5N1 influenza virus by reverse translating influenza virus amino acid sequences and optimizing the amino acids for expression in mammalian cells. Giles et al. teaches identifying a second nucleotide sequence that encodes an influenza structural protein that shares a high degree of sequence identity with the engineered influenza structural protein (see Materials and Methods, Antigen construction on page 3044). Gilles et al. doscloses changing codons in the first nucleotide sequence to match the codons in the second nucleotide sequence, generation of the optimized influenza HA construct and inserting it in an expression vector, as well as ageneration of broadly reactive antibodies in mice due to immunization with COBRA HA H5N1 antigen (see Materials and Methods and Results).  Giles et al. discloses higher titer rescued influenza strain A/PuertoRico/8/34 optimized for expression in mammalian cells (see Vaccine preparation on page 3045) and teaches that the engineered influenza structural protein is a wild-type influenza structural protein (see page 3052, left paragraph). Gilles does not teach determining negative total energy value. 
Ross et al. (US Patent Application Publication US 2014/0127248) discloses a method of computationally optimizing broadly reactive antigen (COBRA) of influenza virus by reverse translating influenza virus amino acid sequences and optimizing the amino acids for expression in mammalian cells and generation of broadly reactive antibodies in mice due to immunization with COBRA HA H5N1 antigen (see Examples 1-3). Ross et al. teach inserting the optimized nucleotide sequence into expression plasmid and expressing it (see Example 4). Ross does not teach determining negative total energy value. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648